Case 2:20-cr-00141-RMP   ECF No. 2   filed 10/21/20   PageID.2 Page 1 of 2
                                                                  FILED IN THE
                                                              U.S. DISTRICT COURT
                                                        EASTERN DISTRICT OF WASHINGTON



                                                         Oct 21, 2020
                                                             SEAN F. MCAVOY, CLERK




                                       2:20-CR-141-RMP
Case 2:20-cr-00141-RMP   ECF No. 2   filed 10/21/20   PageID.3 Page 2 of 2
